Case: 14-15422   Date Filed: 01/22/2016   Page: 1 of 4


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15422
                      ________________________

                       Agency No. EB-09-MD-008



SATURN TELECOMMUNICATION SERVICES, INC.,

                                             Petitioner,

versus

FEDERAL COMMUNICATIONS COMMISSION,
UNITED STATES OF AMERICA,

                                             Respondents.

                      ________________________

                 Petition for Review of a Decision of the
                  Federal Communications Commission
                       ________________________

                            (January 22, 2016)



Before MARCUS, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-15422       Date Filed: 01/22/2016      Page: 2 of 4


       Saturn Telecommunication Services, Inc. (Saturn) petitions this Court for

review of (1) the memorandum opinion and order of the Federal Communications

Commission (FCC) Enforcement Bureau and (2) the order on reconsideration

rendered by the full Commission. Finding that Saturn had in 2006 released the

claims Saturn brings in the present action, the Enforcement Bureau dismissed

Saturn’s complaint. Upon Saturn’s motion for reconsideration, the Commission

affirmed the dismissal on the same basis and identified alternate grounds for

dismissal. AT&T, the object of Saturn’s complaint, intervenes in support of the

FCC. After careful review, 1 and with the benefit of oral argument, we deny the

petition.

       On November 8, 2006, in resolution of a dispute in which Saturn alleged that

AT&T 2 had violated its statutory obligations regarding unbundled access to

network elements, Saturn and AT&T executed a Settlement Agreement. Under the

Settlement Agreement, Saturn released “all Demands, Actions, and Claims,

whether known or unknown, asserted or which could have been asserted, against

       1
         The Court reviews de novo the Commission’s conclusions of law, such as its
interpretation of a settlement agreement under Florida law. See MCI WorldCom Commc’ns, Inc.
v. BellSouth Telecomms., Inc., 446 F.3d 1164, 1170 (11th Cir. 2006). The Court applies
deference, however, to the Commission’s interpretation of federal communications law. See
Georgia Power Co. v. Teleport Commc’ns Atlanta, Inc., 346 F.3d 1033, 1044 (11th Cir. 2003)
(citing Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984)).
The Court reviews the Commission’s findings of fact for substantial evidence. See Kelliher v.
Veneman, 313 F.3d 1270, 1277 (11th Cir. 2002).
       2
        The 2006 dispute involved allegations of misconduct by BellSouth, Inc., which
subsequently merged with AT&T. In this appeal, we treat both entities as AT&T.


                                               2
                 Case: 14-15422       Date Filed: 01/22/2016      Page: 3 of 4


[AT&T] related to the [2006 dispute].” The Settlement Agreement defines

Demands, Actions, and Claims as follows:

      [A]ll obligations, promises, covenants, agreements, contracts,
      endorsements, controversies, suits, actions, causes of action, rights of
      action, trespasses, variances, judgments, executions, damages, claims,
      demands, rights, charges, encumbrances, or liens of any kind or sort
      whatsoever or howsoever or whenever arising, in law or equity,
      whether known or unknown, whether liquidated or unliquidated, and
      whether in tort or in contract, including, without limitation, costs,
      expenses, penalties, attorneys’ fees and other costs that relate to the
      claims set forth by [Saturn] in the [2006 dispute].

The Settlement Agreement thus broadly and unambiguously releases all claims that

relate to the 2006 dispute and had accrued as of the Settlement Agreement’s

effective date. See In re Managed Care, 756 F.3d 1222, 1236 (11th Cir. 2014)

(interpreting a similar release provision to bar claims that “could have been

asserted at the time of the Effective Date”).

      In the present action, Saturn alleges that AT&T has continued to violate its

statutory obligations regarding unbundled access to network elements.3 The

Enforcement Bureau compared Saturn’s complaint with its filings in the 2006

dispute and concluded that Saturn’s claims are “clearly ‘related to’ (or the same as)

claims that [Saturn] ‘asserted’ or ‘could have . . . asserted’ in the [2006 dispute].”

We agree.




      3
          Saturn does not bring claims for breach of the Settlement Agreement.


                                                3
              Case: 14-15422     Date Filed: 01/22/2016   Page: 4 of 4


      Counts 1 through 9 relate to AT&T’s alleged failure to incorporate non-

designed local loops with Saturn’s commingled network. Saturn raised these same

claims in the 2006 dispute. Counts 11 and 12 relate to AT&T’s failure to migrate

Saturn’s customers to the commingled network using a bulk migration process.

Again, Saturn raised these same claims in the 2006 dispute. Count 13 alleges that

AT&T failed to negotiate an interconnection agreement in good faith by

misrepresenting the technical feasibility of commingling with non-designed loops.

Saturn raised a similar claim based on the same factual predicate in the 2006

dispute, and in any event, all of the pertinent conduct had occurred before the

parties executed the Settlement Agreement. In sum, Saturn fails to allege a new,

independent violation as opposed to a continuation of the same, released

misconduct. Therefore, the Enforcement Bureau and the Commission properly

concluded that the release provision in the Settlement Agreement bars Saturn’s

claims.

      PETITION DENIED.




                                          4